DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2.	The disclosure is objected to because of the following informalities: In paragraph [0001] on p. 1 of Applicant’s disclosure, it recites “U.S. Patent Application Serial No. 16/898,189, filed on June 10, 2020, and entitled…U.S. Patent Application Serial No. 15/998,681, filed on August 15, 2018, and entitled…” where it should instead recite “U.S. Patent Application Serial No. 16/898,189, filed on June 10, 2020, now U.S. Patent No. 11,048,514, and entitled…U.S. Patent Application Serial No. 15/998,681, filed on August 15, 2018, now U.S. Patent No. 10,705,846, and entitled…”
Appropriate correction is required.
Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	Claims 15, 16, and 18-20 recite “means”, and thus are being interpreted under 35 U.S.C. 112(f).
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 1, 2, 5-7, 9, 10, 13-16, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 11,048,514 in view of Reid (US 20140143513A1).
8.	As per Claim 1, patent Claim 1 covers the limitations of Claim 1, as shown in the table below.
However, the patent claims do not recite determining whether a GPU supports modification of entry point addresses; creating the corresponding instrumented GPU kernel based on the determination.  However, Reid teaches determining whether a processor supports modification of entry point addresses; and inserting jump instructions based on the determination [0187].  Thus, this teaching from Reid can be implemented into the GPU of patent Claim 1 so that it determines whether a GPU supports modification of entry point addresses; creating the corresponding instrumented GPU kernel based on the determination.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patent claims to include determining whether a GPU supports modification of entry point addresses; creating the corresponding instrumented GPU kernel based on the determination because Reid suggests that if the entry point address needs to be returned unchanged, then it is desirable to use jump instructions [0187].
9.	As per Claim 2, patent Claim 1 covers the limitations of Claim 2.
However, the patent claims do not recite wherein the GPU does not support modification of the entry point addresses.  However, Reid teaches wherein the processor does not support modification of the entry point addresses [0187].  Thus, this teaching from Reid can be implemented into the GPU of patent Claim 1 so that the GPU does not support modification of the entry point addresses.  This would be obvious for the reasons given in the rejection for Claim 1.
10.	As per Claim 5, patent Claim 1 covers the limitations of Claim 5.
However, the patent claims do not recite wherein the GPU does not support modification of the entry point addresses.  However, Reid teaches wherein the processor does not support modification of the entry point addresses [0187].  Thus, this teaching from Reid can be implemented into the GPU of patent Claim 1 so that the GPU does not support modification of the entry point addresses.  This would be obvious for the reasons given in the rejection for Claim 1.
11.	As per Claim 6, patent Claim 1 covers the limitations of Claim 6.  As per Claim 7, patent Claim 3 covers the limitations of Claim 7.  As per Claims 9, 10, 13, and 14, these claims are similar in scope to Claims 1, 2, 5, and 6 respectively, and therefore are rejected under the same rationale.  As per Claims 15, 16, 19, and 20, these claims are similar in scope to Claims 1, 2, 5, and 6 respectively, and therefore are rejected under the same rationale.  
12.	Claims 1-5, 7, 9-13, and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 6 of U.S. Patent No. 10,705,846 in view of Reid (US 20140143513A1).
13.	As per Claim 1, patent Claim 1 covers the limitations of Claim 1, as shown in the table below.
However, the patent claims do not recite determining whether a GPU supports modification of entry point addresses; creating the corresponding instrumented GPU kernel based on the determination.  However, Reid teaches determining whether a processor supports modification of entry point addresses; and inserting jump instructions based on the determination [0187].  Thus, this teaching from Reid can be implemented into the GPU of patent Claim 1 so that it determines whether a GPU supports modification of entry point addresses; creating the corresponding instrumented GPU kernel based on the determination.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patent claims to include determining whether a GPU supports modification of entry point addresses; creating the corresponding instrumented GPU kernel based on the determination because Reid suggests that if the entry point address needs to be returned unchanged, then it is desirable to use jump instructions [0187].
14.	As per Claim 2, patent Claim 1 covers the limitations of Claim 2.
However, the patent claims do not recite wherein the GPU does not support modification of the entry point addresses.  However, Reid teaches wherein the processor does not support modification of the entry point addresses [0187].  Thus, this teaching from Reid can be implemented into the GPU of patent Claim 1 so that the GPU does not support modification of the entry point addresses.  This would be obvious for the reasons given in the rejection for Claim 1.
15.	As per Claim 3, patent Claim 3 covers the limitations of Claim 3.  As per Claim 4, patent Claim 1 covers the limitations of Claim 4.  
16.	As per Claim 5, patent Claim 1 covers the limitations of Claim 5.
However, the patent claims do not recite wherein the GPU does not support modification of the entry point addresses.  However, Reid teaches wherein the processor does not support modification of the entry point addresses [0187].  Thus, this teaching from Reid can be implemented into the GPU of patent Claim 1 so that the GPU does not support modification of the entry point addresses.  This would be obvious for the reasons given in the rejection for Claim 1.
17.	As per Claim 7, patent Claim 6 covers the limitations of Claim 7.  As per Claims 9-13, these claims are similar in scope to Claims 1-5 respectively, and therefore are rejected under the same rationale.  As per Claims 15-19, these claims are similar in scope to Claims 1-5 respectively, and therefore are rejected under the same rationale.  
17/359,114
Claim 1
2
3
4
5
6
7
9
10
11
12
13
14
11,048,514
Claim 1
1


1
1
3
1
1


1
1
10,705,846
Claim 1
1
3
1
1

6
1
1
3
1
1



17/359,114
15
16
17
18
19
20
11,048,514
1
1


1
1
10,705,846
1
1
3
1
1



17/359,114 (Claim 1)
11,048,514 (Claim 1)
An apparatus to create instrumented graphics processing unit (GPU) kernels, the apparatus comprising:  instructions, and at least one processor to execute the instructions to:
An apparatus to create instrumented graphics processing unit (GPU) kernels, the apparatus comprising…at least one processor to execute instructions to
determine whether a GPU supports modification of entry point addresses;
Taught by Reid
detect a first entry point address and a second entry point address of an original GPU kernel;
detect a first entry point address and a second entry point address of an original GPU kernel
create a corresponding instrumented GPU kernel from the original GPU kernel based on the determination by:
create a corresponding instrumented GPU kernel from the original GPU kernel by
inserting at least one of first profiling initialization instructions or first jump instructions at the first entry point address of the instrumented GPU kernel;
inserting first profiling initialization instructions at a first address of the instrumented GPU kernel
inserting at least one of second profiling initialization instructions or second jump instructions at the second entry point address of the instrumented GPU kernel; and
inserting second profiling initialization instructions at a second address of the instrumented GPU kernel
inserting profiling measurement instructions into the instrumented GPU kernel.
insert profiling measurement instructions into the instrumented GPU kernel


17/359,114 (Claim 1)
10,705,846 (Claim 1)
An apparatus to create instrumented graphics processing unit (GPU) kernels, the apparatus comprising:  instructions, and at least one processor to execute the instructions to:
An apparatus to create instrumented graphics processing unit (GPU) kernels, the apparatus comprising
determine whether a GPU supports modification of entry point addresses;
Taught by Reid
detect a first entry point address and a second entry point address of an original GPU kernel;
detect a first entry point address and a second entry point address of an original GPU kernel;
create a corresponding instrumented GPU kernel from the original GPU kernel based on the determination by:
create a corresponding instrumented GPU kernel from the original GPU kernel by
inserting at least one of first profiling initialization instructions or first jump instructions at the first entry point address of the instrumented GPU kernel;
insert, at the first entry point address of the instrumented GPU kernel, a first jump instruction 
inserting at least one of second profiling initialization instructions or second jump instructions at the second entry point address of the instrumented GPU kernel; and
insert, at the second entry point address of the instrumented GPU kernel, a second jump instruction 
inserting profiling measurement instructions into the instrumented GPU kernel.
insert profiling measurement instructions…into the instrumented GPU kernel


Claim Rejections - 35 USC § 103
18.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

20.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

21.	Claim(s) 1, 2, 9, 10, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ionescu (US0010025922B2), Reid (US 20140143513A1), and Lueh (US 20080082970A1).
22.	As per Claim 1, Ionescu teaches an apparatus to create instrumented graphics processing unit (GPU) kernels (multiple components may run in kernel-mode 102 of a computing device, such as an operation system kernel 104 and a kernel-mode component 106, col. 2, lines 61-64; kernel-mode component 106 may monitor and record activity on the computing device, may analyze the activity, and may generate alerts and events and provide those alerts and events to a remote security service, col. 3, lines 54-58; processor(s) 216 is a graphics processing unit (GPU), col. 7, lines 8-11), the apparatus comprising:  instructions; and at least one processor to execute the instructions (operations represent computer-executable instructions that, when executed by one or more processors, perform the recited operations, col. 7, lines 44-50) to:  create a corresponding instrumented GPU kernel from the original GPU kernel by:  inserting at least one of first profiling initialization instructions or first jump instructions at the first entry point instruction of the instrumented GPU kernel; inserting at least one of second profiling initialization instructions or second jump instructions at the second entry point instruction of the instrumented GPU kernel; and inserting profiling measurement instructions into the instrumented GPU kernel (col. 7, lines 8-11; kernel-mode component configured to be operated by the processor to execute in a kernel-mode of the system, the user-mode component hooks the function by modifying a set of machine-sized instructions associated with the function to generate a modified instruction of the function to jump to the location adjacent to the user-mode process, and wherein the location adjacent to the user-mode process in the memory is within a range determined based on an amount of the number of bytes used to specify an offset, and wherein the modified instruction of the function, when executed, performs the jump, which results in executing the first instructions for requesting loading of the user-mode component to receive data associated with the function and to provide the data to the kernel-mode component for purposes of monitoring, by the kernel-mode component, the activity on the system, col. 9, line 48-col. 10, line 25).
	However, Ionescu does not teach determining whether a GPU supports modification of entry point addresses; creating the corresponding instrumented GPU kernel based on the determination.  However, Reid teaches determining whether a processor supports modification of entry point addresses; and inserting jump instructions based on the determination (address offsets to a base address, which makes it both easy and efficient to load and store a number of bytes without modifying the base address (this makes it desirable for use for dst pointer stores in jump tables—where dst needs to be returned unchanged), [0187]).  Thus, this teaching from Reid can be implemented into the GPU of Ionescu so that it determines whether the GPU supports modification of the entry point addresses; creates the corresponding instrumented GPU kernel from the original GPU kernel based on the determination by:  performing the steps of the inserting of the jump instructions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ionescu to include determining whether a GPU supports modification of entry point addresses; creating the corresponding instrumented GPU kernel based on the determination because Reid suggests that if the entry point address needs to be returned unchanged, then it is desirable to use jump instructions [0187].
However, Ionescu and Reid do not teach detecting a first entry point address and a second entry point address of an original GPU kernel; inserting the at least one first profiling initialization instructions or the first jump instructions at the first entry point address of the instrumented GPU kernel; inserting the at least one of second profiling initialization instructions or the second jump instructions at the second entry point address of the instrumented GPU kernel.  However, Lueh teaches detecting a first entry point address and a second entry point address of an original GPU kernel; inserting the first subroutine initialization instructions at a first entry point address of the instrumented GPU kernel; inserting second subroutine initialization instructions at a second entry point address of the instrumented GPU kernel (graphics processing unit (“GPU”) may include one or more processors, that may be programed by utilizing a plurality of kernels, each kernel may call one or more subroutines, subroutine calls require a calling convention to handle return addresses and registers used by the subroutine, [0001], first kernel 101 may comprise a plurality of basic blocks, each basic block 102/103 may comprise a sequence of instructions including a single entry point to the first instruction and a single exit point from the last instruction, [0010], first basic block 102 may have a last instruction to call the subroutine 104, the instruction to call the subroutine 104 may be a jump instruction, calling the subroutine 104 may be implemented by loading an address of the subroutine 104 in an IP register and saving a return address of the jump instruction in an available register, [0011], first kernel 301 and the second kernel 302 may be ordered based on a priority of each kernel, priority may be ranked from the kernel with the most number of jumps to the kernel with the least number of jumps, [0022]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ionescu and Reid to include detecting a first entry point address and a second entry point address of an original GPU kernel; inserting the at least one first profiling initialization instructions or the first jump instructions at the first entry point address of the instrumented GPU kernel; inserting the at least one of second profiling initialization instructions or the second jump instructions at the second entry point address of the instrumented GPU kernel because Lueh suggests that this is needed so that the jump instructions are executed in the correct order [0001, 0010, 0011, 0022].
23.	As per Claim 2, Ionescu teaches the at least one processor is to execute the instructions to:  insert the first jump instructions to jump to the first profiling initialization instructions, the first profiling initialization instructions at a first entry point instruction of the instrumented GPU kernel (col. 7, lines 8-11; col. 9, line 48-col. 10, line 25).
	However, Ionescu does not teach wherein the GPU does not support modification of the entry point addresses.  However, Reid teaches wherein the processor does not support modification of the entry point addresses [0187].  Thus, this teaching from Reid can be implemented into the GPU of Ionescu so that the GPU does not support modification of the entry point addresses.  This would be obvious for the reasons given in the rejection for Claim 1.
	However, Ionescu and Reid do not teach the first profiling initialization instructions at a first address of the instrumented GPU kernel; and inserting the second jump instructions to jump to the second profiling initialization instructions, the second profiling initialization instructions at a second address of the instrumented GPU kernel.  However, Lueh teaches inserting the first jump instructions to jump to the first subroutine initialization instructions, the first subroutine initialization instructions at a first address of the instrumented GPU kernel; and inserting the second jump instructions to jump to the second subroutine initialization instructions, the second subroutine initialization instructions at a second address of the instrumented GPU kernel [0001, 0010, 0011, 0022].  This would be obvious for the reasons given in the rejection for Claim 1. 
24.	As per Claim 9, Claim 9 is similar in scope to Claim 1, except that Claim 9 is directed to at least one non-transitory computer readable medium comprising the instructions of Claim 1.  Ionescu teaches at least one non-transitory computer readable medium comprising the instructions (operations represent computer-executable instructions stored on one or more computer-readable storage media that, when executed by one or more processors, perform the recited operations, col. 7, lines 47-50).  Thus, Claim 9 is rejected under the same rationale as Claim 1.
25.	As per Claim 10, Claim 10 is similar in scope to Claim 2, and therefore is rejected under the same rationale.  As per Claims 15-16, these claims are similar in scope to Claims 1-2 respectively, and therefore are rejected under the same rationale.
26.	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ionescu (US0010025922B2), Reid (US 20140143513A1), and Lueh (US 20080082970A1) in view of Gummaraju (US 20130160016A1),
Ionescu, Reid, and Lueh are relied upon for the teachings as discussed above relative to Claim 1.  Ionescu teaches collecting data resulting from the execution of the instrumented GPU kernel by the GPU for purposes of monitoring the operation of the system (col. 7, lines 8-11; col. 9, line 48-col. 10, line 25).
However, Ionescu, Reid, and Lueh do not expressly teach collecting operational statistics resulting from the execution of the instrumented GPU kernel by the GPU.  However, Gummaraju teaches collecting operational statistics resulting from the execution of the instrumented kernel [0038, 0086, 0087].  Since Ionescu teaches collecting data resulting from the execution of the instrumented GPU kernel by the GPU for purposes of monitoring the operation of the system (col. 7, lines 8-11; col. 9, line 48-col. 10, line 25), this teaching of operational statistics from Gummaraju can be implemented into the device of Ionescu so that it collects operational statistics resulting from the execution of the instrumented GPU kernel by the GPU.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ionescu, Reid, and Lueh to include collecting operational statistics resulting from the execution of the instrumented GPU kernel by the GPU because Gummaraju suggests that this is needed in order to determine an optimal allocation of kernels to the processors [0008].
Allowable Subject Matter
27.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
28.	Claims 3-6, 11-14, and 17-20 are rejected under double patenting, but would be allowable if terminal disclaimers are filed and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
29.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 3 and base Claim 1 and intervening Claim 2, and in particular, do not teach wherein the first profiling initialization instructions include a third jump instruction to jump to a modified first entry point address, the modified first entry point address based on the first entry point address and an instruction address offset; and the second profiling initialization instructions include a fourth jump instruction to jump to a modified second entry point address, the modified second entry point address based on the second entry point address and the instruction address offset.  Claims 11 and 17 are each similar in scope to Claim 3, and therefore also contain allowable subject matter.  

30.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 5 and base Claim 1, and in particular, do not teach wherein the GPU does not support modification of the entry point addresses, and inserting first profiling initialization instructions at a first address of the instrumented GPU kernel, the first address different form the first entry point address, the first profiling initialization instructions including the first jump instructions directed to a first entry point instruction; and inserting second profiling initialization instructions at a second address of the instrumented GPU kernel, the second address different form the second entry point address, the second profiling initialization instructions including the second jump instructions directed to a second entry point instruction.  Claims 13 and 19 are each similar in scope to Claim 5, and therefore also contain allowable subject matter.
31.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 8 and base Claim 1, and in particular, do not teach determining whether the GPU supports modification of the entry point addresses based on modifying an entry point address of a dummy kernel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JH
/JONI HSU/Primary Examiner, Art Unit 2611